DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
This is responsive to the claims 04/19/2021. 
The Examiner acknowledges the preliminary amendment filed on 04/19/2021 in which amendments were submitted. 
Claims 2-19 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 01/25/2021 are noted. 
 
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
Claim 7 recites: “7. (New) The gaming system in accordance with claim 2, wherein said at least a portion of said credit balance comprises a portion of said credit balance comprising credits awarded to said player as a result of play of one or more games at said gaming device.”  It should instead recite: “7. (Currently Amended) The gaming system in accordance with claim 2, wherein said at least a portion of said credit balance comprises   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 4-7, 9-11, and 13 to 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2007/0060310 A1 to Juds et al. (hereinafter Juds) in view of U.S. Patent Application Publication 2007/0087818 A1 to Walker et al. (hereinafter Walker). 

Regarding Claim 2, (New) Juds discloses a gaming system comprising: 
a database, said database storing information regarding a casino credit instrument associated with a player (paragraphs [0018], [0059]-[0060], [0073] discloses a gaming account database storing player information including an ID carrier and includes both credit balance and player tracking information…); 
an account server, said server comprising a processor, a memory and machine-readable code stored in said memory and executable by said processor (figs. 12, gaming account server 120) to cause said processor to: 
receive information regarding an identity of a player of a gaming device configured to present at least one wagering game in response to a wager placed by the player from a credit balance at the gaming machine (paragraphs [0062], [0068], [0073] discloses the player playing a wager to play a game from available credit balance); 
utilize said information regarding said identity of said player to identify said casino credit instrument associated with said player in said database and said unpaid balance of credit (paragraph [0053], [0059]-[0060], [0073] discloses identifying the player with the ID carrier to play the game and access available funds). 

However, Juds does not explicitly disclose “…said information including information regarding an unpaid balance of credit associated with said casino credit instrument; and generate and transmit instructions to said gaming device which cause said gaming device to, in response to receiving a cash-out request from said player, cause at least a portion of said credit balance to be used to redeem at least a portion of said unpaid balance of said casino credit instrument before awarding credits to said at least one identified player.” 
In a related invention, Walker discloses “…said information including information regarding an unpaid balance of credit associated with said casino credit instrument; and generate and transmit instructions to said gaming device which cause said gaming device to, in response to receiving a cash-out request from said player, cause at least a portion of said credit balance to be used to redeem at least a portion of said unpaid balance of said casino credit instrument before awarding credits to said at least one identified player (paragraphs [0228], [0241]-[0242], [0245]-[0255] discloses upon a player’s request to cashout, the player may pay of their balance owed with credits obtained from winnings). 
Juds discloses methods of cashless gaming and player tracking utilizing buttonless RFID technology. 
Walker, in also facilitating a cashless capabilities of playing, generally discloses gaming devices with negative credit balances. It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to modify Juds and include the features of Walker allowing a cashout to be redeemed to cover a negative balance in order to allow the player to reconcile their account during gaming play and pay off their debts. 

Regarding Claims 4 and 13, (New) Juds in view of Walker discloses the gaming system in accordance with claim 2, wherein said gaming device comprises a gaming machine having a housing, at least one electronically controlled device configured to display game information, at least one player input device and at least one gaming machine controller (Juds, fig. 7, [0062] discloses gaming machine with housing, display, etc.).  

Regarding Claims 5 and 14, (New) Juds in view of Walker discloses the gaming system in accordance with claim 2, wherein said information regarding said identity of said player comprises a player tracking identifier (Juds, figs. 4a-4d, paragraphs [0062]-[0063]).  

Regarding Claims 6 and 15, (New) Juds in view of Walker discloses the gaming system in accordance with claim 2, wherein said information regarding said identity of said player is obtained from a player tracking card read by said gaming device (Juds, [0057]; Walker, [0046]).  

Regarding Claims 7 and 16, (New) Juds in view of Walker discloses the gaming system in accordance with claim 2, wherein said at least a portion of said credit balance comprises a portion of said credit balance comprising credits awarded to said player as a result of play of one or more games at said gaming device (Juds, fig. 7, paragraphs [0062], [0076]).  

Regarding Claims 9 and 18, (New) Juds in view of Walker discloses the gaming system in accordance with claim 2, wherein said account server is operated by a vendor of a casino which operates said gaming device and said account server communicates with said gaming device via at least one casino system (Juds, figs. 12, gaming account server 70).  

Regarding Claims 10 and 19 , (New) Juds in view of Walker discloses the gaming system in accordance with claim 2, wherein said account server is configured to receive information regarding a number of credits from said credit balance at said gaming machine to be applied to said unpaid balance (Walker,  paragraphs [0228], [0241]-[0242], [0245]-[0255] discloses upon a player’s request to cashout, the player may pay of their balance owed with credits obtained from winnings). 

Regarding Claim 17, (New) Juds in view of Walker discloses the method in accordance with claim 11, wherein casino credit instrument has a redemption period and further comprising the step of sending, from said account server, instructions to said gaming device which cause said gaming device to, in response to receiving a cash-out request from said player, cause at least a portion of said credit balance to be used to redeem at least a portion of said unpaid balance of said casino credit instrument before awarding credits to said at least one identified player (Walker, paragraphs [0228], [0241]-[0242], [0245]-[0255] discloses upon a player’s request to cashout, the player may pay of their balance owed with credits obtained from winnings).   

Regarding Claim 11, (New) Juds discloses a  method of reducing an unpaid balance of a casino credit instrument comprising the steps of: 
creating, via an account server, a casino credit instrument for a player, said casino credit instrument providing a credit line for access of funds by said player (fig. 12, gaming account server 120, paragraphs [0018], [0059]-[0062]); 
storing information regarding said casino credit instrument in a database associated with said account server (paragraphs [0018], [0059]-[0060], [0073] discloses a gaming account database storing player information including an ID carrier and includes both credit balance and player tracking information…); 
issuing, via said account server, funds from said credit line of said casino credit instrument (paragraphs [0053], [0059]-[0060], [0073] discloses identifying the player with the ID carrier to play the game and access available funds), 
receiving, at a gaming device configured to present at least one wagering game in response to a wager placed by the player from a credit balance at the gaming machine, information regarding an identity of said player (paragraphs [0062], [0068], [0073] discloses the player playing a wager to play a game from available credit balance); 
receiving, at said account server, said information regarding said identity of said player (figs. 4a-4d, paragraphs [0062]-[0063]); 
utilizing said information regarding said identity of said player to identify said casino credit instrument associated with said player in said database and said unpaid balance of credit (paragraphs, [0018], [0057], [0062]-[0063]). 

However, Juds does not explicitly disclose “whereby said casino credit instrument has an unpaid balance; and causing said gaming device to, in response to receiving a cash-out request from said player, cause at least a portion of said credit balance to be used to redeem at least a portion of said unpaid balance of said casino credit instrument before awarding credits to said at least one identified player.”  
In a related invention, Walker discloses whereby said casino credit instrument has an unpaid balance; and causing said gaming device to, in response to receiving a cash-out request from said player, cause at least a portion of said credit balance to be used to redeem at least a portion of said unpaid balance of said casino credit instrument before awarding credits to said at least one identified player (paragraphs [0228], [0241]-[0242], [0245]-[0255] discloses upon a player’s request to cashout, the player may pay of their balance owed with credits obtained from winnings). 
Juds discloses methods of cashless gaming and player tracking utilitizing buttonless RFID technology. 
Walker, in also facilitating a cashless capabilities of playing, generally discloses gaming devices with negative credit balances. It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to modify Juds and include the features of Walker allowing a cashout to be redeemed to cover a negative balance in order to allow the player to reconcile their account during gaming play and pay off their debts. 




Claims 3, 8, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2007/0060310 A1 to Juds et al. (hereinafter Juds) in view of U.S. Patent Application Publication 2007/0087818 A1 to Walker et al. (hereinafter Walker) and further in view of U.S. Patent Application Publication 2003/0022719 A1 to Donald et al. (hereinafter Donald).  

Regarding Claims 3 and 12, (New) Juds in view of Walker discloses the gaming system in accordance with claim 2, but fails to explicitly disclose wherein said information regarding said casino credit instrument further comprises at least one of: a maximum credit limit, a credit access period defining a time period during which credit may be redeemed, a redemption period, redemption provisions or settlement provisions.  
In a related invention, Donald discloses use of a smart card in a gambling system. Donald discloses wherein said information regarding said casino credit instrument further comprises at least one of: a maximum credit limit, a credit access period defining a time period during which credit may be redeemed, a redemption period, redemption provisions or settlement provisions (paragraphs, [0024], [0029]-[0031], [0034]-[0035] discloses setting up a limit for the smart cards and also periods of times in which the card can be used). It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to include the features of the Donald with the combined gaming system of Juds and Walker to protect the user and minimize any misuse of their casino instruments when in use (Donald, [0008]). 

Regarding Claim 8, (New) Juds in view of Walker and Donald discloses the gaming system in accordance with claim 2, wherein casino credit instrument has a redemption period and wherein said account server is configured to generate and transmit said instructions to said gaming device when said casino credit instrument has said unpaid balance during said redemption period (Donald, paragraphs, [0024], [0029]-[0031], [0034]-[0035]).   

Conclusion
Claims 2-19 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715